United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Howard Beach, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0568
Issued: August 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2019 appellant filed a timely appeal from a November 19, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted November 13, 2017 employment incident.
FACTUAL HISTORY
On November 13, 2017 appellant, then a 57-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 13, 2017 he sustained a lower back injury when he
stepped off a curb while in the performance of duty. On the reverse side of the claim form, the
1

5 U.S.C. § 8101 et seq.

employing establishment indicated that appellant stopped work on the date of injury, and had yet
to return.
On November 13, 2017 the employing establishment issued an authorization for
examination and/or treatment (Form CA-16) to an Urgent Care facility related to appellant’s
employment incident of the same date. On the reverse side of this form, the attending physician’s
report was completed noting a diagnosis of back pain. A box was checked “yes” indicating that
the condition diagnosed was caused or aggravated by the described employment incident. Work
restrictions were provided.2
In a duty status report (Form CA-17) dated November 16, 2017, Dr. Manuel Ceja, an
internal medicine specialist, diagnosed lumbar strain and opined that appellant’s injury occurred
when he stepped off a curb. He indicated that appellant was not fit for a return to duty.
In a development letter dated November 20, 2017, OWCP advised appellant of the
deficiencies of his claim, requested that he provide additional factual and medical evidence to
establish his claim, and provided a questionnaire for his completion. It afforded him 30 days to
submit the necessary evidence.
On December 4, 2017 OWCP received appellant’s completed questionnaire, dated
November 25, 2017. Appellant related that upon stepping off the curb while on his route, he felt
a twinge in his lower back. He noted that the pain increased for hours after the initial incident, and
he then sought medical treatment. Appellant also related that he had a history of low back pain.
By decision dated December 29, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that his medical condition was causally related to
the accepted November 13, 2017 employment incident.
In a letter dated January 25, 2018, Dr. Ceja indicated that appellant had a history of
multiple bulging disks in his lower back, and that he sustained intermittent pain from this old
injury. He noted that an x-ray of appellant’s lower spine dated November 16, 2017 revealed no
acute fracture, minimal antero superior L2-L4 spurring, and endplate sclerotic changes. Dr. Ceja
related that a magnetic resonance imagining (MRI) scan dated November 19, 2017 revealed
posterior disc bulge at L4-L5 with right neuroforaminal herniation with nerve root impingement,
and moderate bilateral foraminal narrowing.
He diagnosed lumbar strain/sprain with
complications, and opined that appellant’s condition was causally related to the November 13,
2017 employment incident.
On February 6, 2018 appellant requested reconsideration of OWCP’s December 29, 2017
decision.
By decision dated April 30, 2018, OWCP denied modification of its December 29, 2017
decision.

2

This report was signed by a physician, however the signature is illegible.

2

In reports dated November 16 and 27, and December 4, 2017, and a letter dated June 30,
2018, Dr. Ceja noted appellant’s “history of multiple bulging disks in his lower back after an old
injury in 2007.” He diagnosed lumbar strain/sprain, and opined, “within a certain degree of
medical certainty,” that by history and objective evidence, appellant’s condition was causally
related to the employment incident and that it was possible to have a repetitive use injury or flare
up of an old, preexisting injury.
In reports dated November 13, and December 1 and 4, 2017, Dr. Saglara B. Mills, a
chiropractic physician, noted appellant’s history of injury and examination findings. She
diagnosed subluxation complex (vertebral) of lumbar region, sprain of ligaments of lumbar spine,
low back pain, and myalgia. Dr. Mills opined that based on the physical examination and the
presented history, it is her professional opinion that the diagnosed condition was work related. She
further opined that there had been moderate-to-severe trauma to appellant’s spine which caused
the vertebrae to be misaligned, ligaments and muscles to be overstretched, and nerves to be
inflamed. Dr. Mills noted that appellant’s conditions could become chronic and result in
permanent disability.
In a report dated December 1, 2017, Dr. Abdalla L. Adam, a physical medicine and
rehabilitation specialist, reviewed appellant’s previous diagnostic tests dated November 16 and 19,
2017, and diagnosed lower back pain and lumbosacral spine sprain/strain. He noted 100 percent
temporary impairment.
By decision dated November 19, 2018, OWCP denied modification of its April 30, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA,4 that an injury was sustained while in the performance of duty as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to that
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6

3

Supra note 1.

4

M.T., Docket No. 19-0208 (issued June 18, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

M.T., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6
M.E., Docket No. 19-0940 (issued June 11, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.7
There are two components involved in establishing fact of injury. The first component is whether
the employee actually experienced the employment incident that allegedly occurred.8 The second
component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.11 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted November 13, 2017 employment incident.
OWCP initially received an attending physician’s report (Form CA-16) dated
November 13, 2017 from a physician with an illegible signature. As the author of this report

7

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB
172 (2005).
8

M.T., supra note 4; D.S., Docket No. 18-1348 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364
(2006); Edward C. Lawrence, 19 ECAB 442 (1968).
9

M.E., supra note 6; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

M.E., supra note 6; T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
12

M.T., supra note 4; James Mack, 43 ECAB 321 (1991).

13
J.F., Docket No. 19-0456 (issued July 12, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3e (January 2013).

4

cannot be identified as a physician, it is of no probative value.14 Furthermore, this report diagnosed
back pain, but pain is a symptom not a valid diagnosis.15
Appellant submitted several reports from Dr. Ceja dated November 16 and 27, and
December 4, 2017, and January 25 and June 30, 2018. In these reports, Dr. Ceja described
appellant’s November 13, 2017 employment incident and diagnosed lumbar strain/sprain based on
a November 16, 2017 x-ray and November 19, 2017 MRI scan. He also opined that appellant’s
injury was causally related to the November 13, 2017 employment incident, and that it was
possible to have a repetitive use injury or flare up of an old, preexisting injury. While Dr. Ceja
attributed appellant’s condition to the accepted November 13, 2017 employment incident, he did
not provide an affirmative opinion explaining how the described employment incident resulted in
the diagnosed medical condition. The Board has held that a physician must provide a narrative
description of the identified employment incident and a reasoned opinion on whether the
employment incident caused or contributed to appellant’s diagnosed medical condition.16 Lacking
these details, his opinion is conclusory in nature, and fails to explain in detail how the accepted
employment incident caused appellant’s medical condition of lumbar strain/sprain.17 Without
explaining physiologically how the accepted employment incident caused or contributed to
appellant’s diagnosed condition, Dr. Ceja’s reports are of limited probative value.18
The need for a reasoned medical opinion is particularly important due to appellant’s
preexisting lower back condition, as noted by Dr. Ceja in multiple reports.19 Because Dr. Ceja did
not provide a reasoned opinion explaining how the November 13, 2017 employment incident
contributed to or aggravated appellant’s lower back condition, his reports are insufficient to
establish appellant’s claim.
In addition, appellant submitted reports dated November 13, and December 1 and 4, 2017
from Dr. Mills, a chiropractic physician, who diagnosed subluxation complex (vertebral) of lumbar
region, sprain of ligaments of lumbar spine, low back pain, and myalgia. Section 8101(2) of
FECA20 provides that the term physician, as used therein, includes chiropractors only to the extent
that their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation, as demonstrated by x-ray to exist and subject to regulations by the

14
See S.G., Docket No. 18-1076 (issued April 11, 2019); D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB
572, 575 (1988).
15

R.C., Docket No. 19-0376 (issued July 15, 2019); D.B., Docket No. 18-1359 (issued May 14, 2019).

16

M.T., supra note 4.

17

A.L., Docket No. 18-1706 (issued May 20, 2019).

18

A.L., id.; see A.B., Docket No. 16-1163 (issued September 8, 2017).

19

M.T., supra note 4; D.H., Docket No. 17-1913 (issued December 13, 2018); J.F., Docket No. 09-1061 (issued
November 17, 2009); A.D., 58 ECAB 149 (2006).
20

5 U.S.C. § 8101(2).

5

Secretary.21 Dr. Mills did not report that she reviewed x-rays which revealed subluxations of the
vertebrae. Since she did not diagnose subluxation based upon x-ray evidence, she is not a qualified
physician under FECA and her opinion does not constitute competent medical evidence.22 As such
Dr. Mills’ reports are of no probative value and, thus, insufficient to establish causal relationship
in this claim.23
In his December 1, 2017 report, Dr. Adam reviewed appellant’s previous diagnostic tests
dated November 16 and 19, 2017, and diagnosed lower back pain and lumbosacral spine
sprain/strain. He did not opine as to the cause of appellant’s condition. The Board has held that
reports that do not provide an opinion on causal relationship are of no probative value in
establishing causal relationship.24 Thus, absent an opinion on causal relationship, Dr. Adam’s
report is of no probative value.
The Board finds that record lacks rationalized medical evidence establishing causal
relationship between the accepted November 13, 2017 employment incident and appellant’s
diagnosed back condition. Thus, appellant has not met his burden of proof.25
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted November 13, 2017 employment incident.

21

See 20 C.F.R. § 10.311; R.H., Docket No. 18-1544 (issued March 4, 2019); M.B., Docket No. 17-1378 (issued
December 13, 2018).
22

R.H., id.; M.B., id.; R.P., Docket No. 18-0860 (issued December 4, 2018); Jay K. Tomokiyo, 51 ECAB 361, 36768 (2000).
23

R.P., id.

24

E.V., Docket No. 18-1617 (issued February 26, 2019).

25

A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018);
N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

